Name: Commission Regulation (EEC) No 2543/91 of 26 August 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/22 Official Journal of the European Communities 27. 8 . 91 COMMISSION REGULATION (EEC) No 2543/91 of 26 August 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2412/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2521 /91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 27 August 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 27 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26 . 6 . 1991 , p. 27. 0 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 224, 12. 8 . 1991 , p. 46 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 169, 29. 6 . 1991 , p. 16 . (8) OJ No L 234, 23 . 8 . 1991 , p. 15 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 27. 8 . 91 Official Journal of the European Communities No L 238/23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period loo 3rd period 110 4th period 12 0 5th period 1 C) 1 . Gross aids (ECU) : I  Spain 18,540 18,760 18,510 18,378 17,156 16,704  Portugal 25,510 25,730 25,480 25,348 24,126 23,674  Other Member States 18,540 18,760 18,510 18,378 17,156 16,704 2. Final aids : I l ll Seed harvested and processed in : I \ ll  Federal Republic of Germany (DM) 43,65 44,16 43,58 43,27 40,39 39,45  Netherlands (Fl) 49,18 49,76 49,10 48,75 45,51 44,31  BLEU (Bfrs/Lfrs) 900,23 910,92 898,78 892,37 833,03 811,08  France (FF) 146,38 148,12 146,15 145,11 135,46 131,89  Denmark (Dkr) 166,49 168,46 166,22 165,03 154,06 150,00  Ireland ( £ Irl) 16,293 16,486 1 6,266 16,150 15,076 14,679  United Kingdom ( £) 14,650 14,827 14,626 14,518 13,536 13,172  Italy (Lit) 32 657 33 045 32 604 32 372 30 219 29 264  Greece (Dr) 4 581,76 4 621,04 4 526,69 4 454,38 4 127,97 3 870,89  Spain (Pta) 2 841,14 2 873,62 2 836,72 2 815,80 2 635,98 2 552,17  Portugal (Esc) 5 395,55 5 440,24 5 381,58 5 345,54 5 096,65 4 972,43 (*) Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 0 2nd period ioo 3rd period 110 4th period 12 0 5th period 10) 1 . Gross aids (ECU):  Spain 19,790 20,010 19,760 19,628 18,406 17,954  Portugal 26,760 26,980 26,730 26,598 25,376 24,924  Other Member States 19,790 20,010 19,760 19,628 18,406 17,954 2. Final aids : \ I \ || Seed harvested and processed in : I I \ II  Federal Republic of Germany (DM) 46,59 47,11 46,52 46,21 43,33 42,39  Netherlands (Fl) 52,49 53,08 52,41 52,06 48,82 47,62  BLEU (Bfrs/Lfrs) 960,93 971,61 959,47 953,06 893,73 871,78  France (FF) 156,25 157,99 156,02 154,98 145,33 141,76  Denmark (Dkr) 177,71 179,69 177,44 176,26 165,28 161,22  Ireland ( £ Irl) 17,391 17,584 17,365 17,249 16,175 15,778  United Kingdom ( £) 15,644 15,821 15,620 15,513 14,530 14,166  Italy (Lit) 34 859 35 247 34 806 34 574 32 421 31 465  Greece (Dr) 4 896,91 4 936,19 4 841,84 4 769,53 4 443,12 4 186,04  Spain (Pta) 3 029,68 3 062,15 3 025,25 3 004,34 2 824,51 2 740,71  Portugal (Esc) 5 656,40 5 701,09 5 642,42 5 606,38 5 357,49 5 233,28 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . No L 238/24 Official Journal of the European Communities 27. 8 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 0 1 . Gross aids (ECU) : I \  Spain 26,088 26,329 26,665 26,730 25,971  Portugal 33,267 33,503 33,833 33,903 33,164  Other Member States 21,027 21,263 21,593 21,663 20,924 2. Final aids : l l (a) Seed harvested and processed in (2) : I I  Federal Republic of Germany l l (DM) 49,50 50,06 50,83 51,00 49,26  Netherlands (Fl) 55,78 56,40 57,28 57,46 55,50  BLEU (Bfrs/Lfrs) 1 020,99 1 032,45 1 048,48 1 051,88 1 015,99  France (FF) 166,02 167,88 170,49 171,04 165,21  Denmark (Dkr) 188,82 190,94 193,90 194,53 187,90  Ireland ( £ Irl) 18,478 18,685 18,975 19,037 18,388  United Kingdom ( £) 16,598 16,787 17,052 17,106 16,511  Italy (Lit) 37 038 37 454 38 035 38 158 36 857  Greece (Dr) 5 179,95 5 217,80 5 266,43 5 237,78 5 038,61  Portugal (Esc) 7 034,52 7 082,46 7 139,75 7 142,86 6 992,94 (b) Seed harvested in Spain and I processed : \  in Spain (Pta) 3 992,71 4 028,20 4 077,81 4 085,64 3 974,38  in another Member State (Pta) 4 058,96 4 093,80 4 142,51 4 151,12 4 042,81 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 0 For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,054150 2,052740 2,051530 2,050280 2,050280 2,037310 Fl 2,311660 2,310160 2,308910 2,307590 2,307590 2,308990 Bfrs/Lfrs 42,292500 42,258000 42,235300 42,205900 42,205900 42,226900 FF 6,978340 6,975390 6,972970 6,970270 6,970270 6,976550 Dkr 7,938620 7,935540 7,931910 7,929630 7,929630 7,940320 £Irl 0,767219 0,766926 0,766705 0,766555 0,766555 0,767234 £ 0,697556 0,698067 , 0,698443 0,698681 0,698681 0,700521 Lit 1 532,98 1 534,90 1 536,34 1 538,84 1 538,84 1 549,08 Dr 226,40100 228,69100 230,58000 232,79300 232,79300 240,12200 Esc 176,10200 176,79500 177,49300 178,14400 178,14400 179,92200 Pta 128,00600 128,29500 128,56600 128,77700 128,77700 129,69200